Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered June 1, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court correctly found that the explanations proffered by the defendant for excluding two potential white jurors were pretextual and in violation of Batson v Kentucky (476 US 79) (see, Purkett v Elem, 514 US 765; People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101).
The defendant’s contention that the court’s charge erroneously conveyed the reasonable doubt standard is unpreserved for appellate review (see, CPL 470.05 [2]; People v Jones, 55 NY2d 771, 773; People v Wynn, 200 AD2d 645, 646; People v Burney, 192 AD2d 543), and, in any event, without merit (see, 1 CJI[NY] 6.20, at 249; People v Cubino, 88 NY2d 998). Miller, J. P., O’Brien, Santucci and Altman, JJ., concur.